DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of this application is a continuation of U.S. Patent Application No. 16/886,529, filed May 28, 2020, now U.S. Patent No. 11,006,399, which is a continuation of International Patent Application No. PCT/CN2018/076256 filed on February 11, 2018
.
Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on April 16, 2021, August 24, 2021, February 25, 2022, and July 28, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner's Notes
4.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Application Status
5.	Acknowledgment is made of Applicant’s submission of claims amendment with arguments/remarks, dated April 16, 2021. Claims 1-18 are pending. This communication is considered fully responsive and sets forth below.

Specification
6.	The title of the invention is not descriptive.
The title of this application is “DATA TRANSMISSION METHOD, APPARATUS, COMPUTER DEVICE AND STORAGE MEDIUM.” The examiner objects the usage of this title as it is not clearly indicative of the invention to which the claims are directed. 
A substitution of a new title is anticipated. 

Claim Objections
7.	Claims 1-18 are objected to under 37 CFR 1.75(c) because of the following informalities:
Regarding claim 1, it recites, “A method for data transmission, comprising: 
determining, by a terminal device, a first physical uplink shared channel (PUSCH) among at least two PUSCHs serving as selection objects; and 
multiplexing, by the terminal device, first uplink control information (UCI) into the first PUSCH for transmission, 
wherein the at least two PUSCHs comprise a PUSCH that overlaps with a PUCCH to be sent in terms of time.”
Multiple acronyms are used in the claim, e.g., physical uplink shared channel (PUSCH) and uplink control information (UCI). The examiner objects the usage of “PUCCH” as indicated in italics above and suggests amending it to include the meaning of the acronym, i.e., “physical uplink control channel (PUCCH).”
Same objection applies to the usage of the acronym “PUCCH” in claim 7 line 8 and claim 13 line 7.
Claims 2-6, 8-12, and 14-18 are objected to since they all depend from claim 1, 7, or 13.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

9.	Claims 2, 3, 8, 9, 14, and 15 rejected under 35 U.S.C. 112(b).
Regarding claim 2, it recites, “The method according to claim 1, further comprising: 
determining, by the terminal device, a second PUSCH among the at least two PUSCHs, wherein the second PUSCH is a grant-based PUSCH, 
wherein the first PUSCH is determined at least partially based on one or more of following: 
a first start symbol position of the first PUSCH; 
a time domain length of the first PUSCH; 
a number of symbols between the first start symbol position first PUSCH and a start symbol position of a physical uplink control channel (PUCCH); 
whether the first PUSCH being a grant-based PUSCH or a grant-free PUSCH; and 
whether the first PUSCH being a slot-based PUSCH.”
Claim 1 recites, “A method for data transmission, comprising: 
determining, by a terminal device, a first physical uplink shared channel (PUSCH) among at least two PUSCHs serving as selection objects; and 
multiplexing, by the terminal device, first uplink control information (UCI) into the first PUSCH for transmission, 
wherein the at least two PUSCHs comprise a PUSCH that overlaps with a PUCCH to be sent in terms of time.”
The examiner rejects the claim under 35 U.S.C. 112(b), since there is a lack of antecedent basis for the usage of the term “the first start symbol position first PUSCH” as indicated in italics above.
Same rationale applies to the usage of the term “the first start symbol position first PUSCH” in claim 8 line 8 and in claim 14 line 8.
Claim 3 is rejected since it depends from claim 2.
Claim 9 is rejected since it depends from claim 8.
Claim 15 is rejected since it depends from claim 14.

Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
11.	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 11,006,399. 
Claim 1 recites, “A method for data transmission, comprising: 
determining, by a terminal device, a first physical uplink shared channel (PUSCH) among at least two PUSCHs serving as selection objects; and 
multiplexing, by the terminal device, first uplink control information (UCI) into the first PUSCH for transmission, 
wherein the at least two PUSCHs comprise a PUSCH that overlaps with a PUCCH to be sent in terms of time.”
Claims 1 and 5 of U.S. Patent No. 11,006,399 recites, “1. A method for data transmission, comprising: 
determining, by a terminal device, a first physical uplink shared channel (PUSCH) among at least two PUSCHs, 
wherein the first PUSCH is a PUSCH with a first start symbol position among the at least two PUSCHs; and 
multiplexing, by the terminal device, first uplink control information (UCI) into the first PUSCH for transmission, 
wherein the first PUSCH is determined at least partially based on one or more of the following: the first start symbol position and time domain length of the first PUSCH; a number of symbols between the first start symbol position first PUSCH and a start symbol position of a physical uplink control channel (PUCCH); whether the first PUSCH being a grant-based PUSCH or a grant-free PUSCH; and whether the first PUSCH being a slot-based PUSCH.
5. The method according to claim 1, wherein the at least two PUSCHs comprise a PUSCH that overlaps with a PUCCH to be sent in terms of time.”
Based on the information presented above, claim 1 of the instant application is a method-step claim that has the same preamble, i.e., “A method for data transmission,” as of claim 1 of U.S. Patent No. 11,006,399. Claim 1 has the same scope and similar limitations regards to determining and multiplexing steps, that is a part of the elements in claims 1 and 5 of U.S. Patent No. 11,006,399. Here are the mappings of the limitations in claim 1: 
For the determining step, i.e., “determining, by a terminal device, a first physical uplink shared channel (PUSCH) among at least two PUSCHs serving as selection objects,” 
the limitation of “determining, by a terminal device, a first physical uplink shared channel (PUSCH) among at least two PUSCHs” in claim 1 of the patent teaches this limitation.
For the multiplexing step, i.e., “multiplexing, by the terminal device, first uplink control information (UCI) into the first PUSCH for transmission,” 
Claim 1 of the patent teaches this limitation based on the limitations of “multiplexing, by the terminal device, first uplink control information (UCI) into the first PUSCH for transmission,” as indicated in italics in claim 1 of the patent above.
For the wherein clause, i.e., “wherein the at least two PUSCHs comprise a PUSCH that overlaps with a PUCCH to be sent in terms of time,” 
Claim 5 of the patent teaches this limitation based on the limitations of “wherein the at least two PUSCHs comprise a PUSCH that overlaps with a PUCCH to be sent in terms of time,” as indicated in italics in claim 5 of the patent.
As the limitation mappings presented above, claim 1 includes similar elements that is a part of the limitations in claims 1 and 5 of U.S. Patent No. 11,006,399.
As a matter of the fact, claim 1 is merely a broader version of the claims 1 and 5 of U.S. Patent No. 11,006,399 by eliminating some terms, such as “wherein the first PUSCH is a PUSCH with a first start symbol position among the at least two PUSCHs,” as indicated in italics in claim 1 of the patent above. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). 
Same rationale applies to claims 2-18 as follows:
12.	Claims 2 and 3 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2 and 3 of U.S. Patent No. 11,006,399, individually. 
13.	Claims 4 and 5 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2 and 3 of U.S. Patent No. 11,006,399, individually. 
14.	Claim 6 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,006,399. 
15.	Claim 7 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 7 and 11 of U.S. Patent No. 11,006,399. 
16.	Claims 8 and 9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8 and 9 of U.S. Patent No. 11,006,399, individually. 
17.	Claims 10 and 11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8 and 9 of U.S. Patent No. 11,006,399, individually. 
18.	Claim 12 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,006,399. 
19.	Claim 13 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 13 and 17 of U.S. Patent No. 11,006,399. 
20.	Claims 14 and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 14 and 15 of U.S. Patent No. 11,006,399, individually. 
21.	Claims 16 and 17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 14 and 15 of U.S. Patent No. 11,006,399, individually. 
22.	Claim 18 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,006,399. 

Claim Rejections - 35 USC § 103
23.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
24.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
25.	Claims 1-18 rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2019/0029046) in view of Papasakellariou (US 2019/0223205).
Regarding claim 1, Li et al. teach the method for data transmission, comprising: 
determining, by a terminal device, a first physical uplink shared channel (PUSCH) among at least two PUSCHs serving as selection objects (paragraphs [0003] lines 1-11, [0007] lines 1-13; Examiner’s Note: the terminal in the prior art teaches the limitation of “terminal device” in the instant application; unlicensed PUSCH (with selecting start symbol 1) and licensed PUSCH (with selecting start symbol 0) in the prior art teaches the limitation of “two PUSCHs;” in fact, the terminal selecting/determining an unlicensed PUSCH, e.g., a PUSCH transmission subframe start symbol 1 among other start symbols, in the prior art teaches the limitation of “determining, by a terminal device, a first physical uplink shared channel (PUSCH) among at least two PUSCHs serving as selection objects” in the instant application); and 
multiplexing, by the terminal device, first uplink control information (UCI) into the first PUSCH for transmission (paragraph [0111] lines 1-4; Examiner’s Note: multiplexing UCI on the PUSCH for transmission in the prior art teaches the limitation of “multiplexing, by the terminal device, first uplink control information (UCI) into the first PUSCH for transmission” in the instant application). 
Li et al. teach the method without explicitly teaching a PUSCH that overlaps with a PUCCH to be sent in terms of time. 
Papasakellariou from the same or similar field of endeavor teach implementing fairness of the method, wherein the at least two PUSCHs comprise a PUSCH that overlaps with a PUCCH to be sent in terms of time (paragraph [0185] lines 1-8; Examiner’s Note: the transmission from time-overlapped PUCCH and PUSCH depicted in FIG. 13 of the prior art teaches the limitation of “a PUSCH that overlaps with a PUCCH to be sent in terms of time” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Papasakellariou in the system of Li et al. 
The motivation for implementing a PUSCH that overlaps with a PUCCH to be sent in terms of time, is to further enhance the mechanism for decoding a downlink control information (DCI) format that schedules a physical uplink shared channel (PUSCH) transmission and includes a field indicating whether or not data information is multiplexed in the PUSCH and for transmitting the PUSCH with or without data information depending on the indication by the field.  
Regarding claim 2, Li et al. teach the method, further comprising: 
determining, by the terminal device, a second PUSCH among the at least two PUSCHs, wherein the second PUSCH is a grant-based PUSCH (paragraph [0064] lines 1-30; Examiner’s Note: locating a PUSCH after an UL grant is received in the prior art teaches the limitation of “second PUSCH is a grant-based PUSCH” in the instant application), 
wherein the first PUSCH is determined at least partially based on one or more of following: 
a first start symbol position of the first PUSCH; 
a time domain length of the first PUSCH; 
a number of symbols between the first start symbol position first PUSCH and a start symbol position of a physical uplink control channel (PUCCH); 
whether the first PUSCH being a grant-based PUSCH or a grant-free PUSCH; and 
whether the first PUSCH being a slot-based PUSCH (paragraphs [0073] lines 1-6, [0074] lines 1-4; Examiner’s Note: the start symbol location in the prior art teaches the limitation of “start symbol position;” in fact, selecting/determining the PUSCH with a start symbol location 1 among other PUSCHs having different start symbols, e.g., 0, 2, etc., as shown in S204 FIG. 2 of the prior art teaches the limitation of “wherein the first PUSCH is determined at least partially based on one or more of following: a first start symbol position of the first PUSCH” in the instant application; consequently, the cited art teaches the limitation of “wherein the first PUSCH is determined at least partially based on one or more of following: 
a first start symbol position of the first PUSCH; 
a time domain length of the first PUSCH; 
a number of symbols between the first start symbol position first PUSCH and a start symbol position of a physical uplink control channel (PUCCH); 
whether the first PUSCH being a grant-based PUSCH or a grant-free PUSCH; and 
whether the first PUSCH being a slot-based PUSCH” as well).  
Regarding claim 3, Li et al. further teach the method, wherein the first PUSCH is a PUSCH with a first start symbol position among the at least two PUSCHs (paragraphs [0073] lines 1-6, [0074] lines 1-4; Examiner’s Note: the start symbol location in the prior art teaches the limitation of “start symbol position;” in fact, selecting a start symbol location 1 among other PUSCHs having different start symbols, e.g., 0, 2, etc., as shown in S204 FIG. 2 of the prior art teaches the limitation of “the first PUSCH is a PUSCH with a first start symbol position among the at least two PUSCHs” in the instant application), 
determining, by the terminal device, the first PUSCH among the at least two PUSCHs comprises: determining the first PUSCH according to the second PUSCH (paragraph [0003] lines 1-11; Examiner’s Note: identifying/determining an unlicensed PUSCH according to the licensed PUSCH in the prior art teaches the limitation of “determining the first PUSCH according to the second PUSCH” in the instant application).  
Regarding claim 4, Li et al. teach the method, further comprising: determining, by the terminal device, a second PUSCH among the at least two PUSCHs, wherein the second PUSCH is a grant-based PUSCH (paragraph [0064] lines 1-30; Examiner’s Note: locating a PUSCH after an UL grant is received in the prior art teaches the limitation of “second PUSCH is a grant-based PUSCH” in the instant application).  
Regarding claim 5, Li et al. further teach the method, wherein determining, by the terminal device, the first PUSCH among the at least two PUSCHs comprises: determining the first PUSCH according to the second PUSCH (paragraph [0003] lines 1-11; Examiner’s Note: identifying/determining an unlicensed PUSCH according to the licensed PUSCH in the prior art teaches the limitation of “determining the first PUSCH according to the second PUSCH” in the instant application).  
Regarding claim 6, Li et al. teach the method without explicitly teaching determining a physical uplink control channel (PUCCH) to transmit second UCI according to configuration information. 
Papasakellariou from the same or similar field of endeavor teach implementing fairness of the method, determining, by the terminal device, a physical uplink control channel (PUCCH) to transmit second UCI according to configuration information (paragraph [0073] lines 1-13; Examiner’s Note: the UE transmits UCI through a respective PUCCH in the prior art teaches the limitation of “determining, by the terminal device, a physical uplink control channel (PUCCH) to transmit second UCI according to configuration information” in the instant application), wherein the first UCI is as same as the second UCI, or, the second UCI is compressed to obtain the first UCI (paragraph [0073] lines 1-9; Examiner’s Note: UE transmits UCI through either a respective PUSCH or a PUCCH in the prior art teaches the limitation of “the first UCI is as same as the second UCI” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Papasakellariou in the system of Li et al. 
The motivation for determining a physical uplink control channel (PUCCH) to transmit second UCI according to configuration information, is to further enhance the mechanism for decoding a downlink control information (DCI) format that schedules a physical uplink shared channel (PUSCH) transmission and includes a field indicating whether or not data information is multiplexed in the PUSCH and for transmitting the PUSCH with or without data information depending on the indication by the field.  
Regarding claim 7, Li et al. teach the apparatus for data transmission (paragraph [0159] lines 1-4; Examiner’s Note: the terminal depicted in FIG. 18 of the prior art teaches the limitation of “apparatus” in the instant application), comprising: 
a processor (paragraph [0161] lines 1-6; Examiner’s Note: a processor in the terminal depicted in FIG. 18 of the prior art teaches the limitation of “processor” in the instant application), and 
a memory storing instructions executable by the processor (paragraph [0162] lines 1-4; Examiner’s Note: storage medium in the terminal depicted in FIG. 18 of the prior art teaches the limitation of “memory” in the instant application); 
wherein the processor is configured to: 
determine a first physical uplink shared channel (PUSCH) among at least two PUSCHs serving as selection objects (paragraphs [0003] lines 1-11, [0007] lines 1-13; Examiner’s Note: unlicensed PUSCH (with selecting start symbol 1) and licensed PUSCH (with selecting start symbol 0) in the prior art teaches the limitation of “two PUSCHs;” in fact, the terminal selecting/determining an unlicensed PUSCH, e.g., a PUSCH transmission subframe start symbol 1 among other start symbols, in the prior art teaches the limitation of “determine a first physical uplink shared channel (PUSCH) among at least two PUSCHs serving as selection objects” in the instant application); and 
multiplex first uplink control information (UCI) into the first PUSCH for transmission (paragraph [0111] lines 1-4; Examiner’s Note: multiplexing UCI on the PUSCH for transmission in the prior art teaches the limitation of “multiplex first uplink control information (UCI) into the first PUSCH for transmission” in the instant application). 
Li et al. teach the method without explicitly teaching a PUSCH that overlaps with a PUCCH to be sent in terms of time. 
Papasakellariou from the same or similar field of endeavor teach implementing fairness of the method, wherein the at least two PUSCHs comprise a PUSCH that overlaps with a PUCCH to be sent in terms of time (paragraph [0185] lines 1-8; Examiner’s Note: the transmission from time-overlapped PUCCH and PUSCH depicted in FIG. 13 of the prior art teaches the limitation of “a PUSCH that overlaps with a PUCCH to be sent in terms of time” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Papasakellariou in the system of Li et al. 
The motivation for implementing a PUSCH that overlaps with a PUCCH to be sent in terms of time, is to further enhance the mechanism for decoding a downlink control information (DCI) format that schedules a physical uplink shared channel (PUSCH) transmission and includes a field indicating whether or not data information is multiplexed in the PUSCH and for transmitting the PUSCH with or without data information depending on the indication by the field.  
Regarding claim 8, Li et al. further teach the apparatus, wherein the processor is further configured to: 
determine a second PUSCH among the at least two PUSCHs, wherein the second PUSCH is a grant-based PUSCH (paragraph [0064] lines 1-30; Examiner’s Note: locating a PUSCH after an UL grant is received in the prior art teaches the limitation of “a second PUSCH is a grant-based PUSCH” in the instant application), 
wherein the first PUSCH is determined at least partially based on one or more of following: 
a first start symbol position of the first PUSCH; 
a time domain length of the first PUSCH; 
a number of symbols between the first start symbol position first PUSCH and a start symbol position of a physical uplink control channel (PUCCH); 
whether the first PUSCH being a grant-based PUSCH or a grant-free PUSCH; and 
whether the first PUSCH being a slot-based PUSCH (paragraphs [0073] lines 1-6, [0074] lines 1-4; Examiner’s Note: the start symbol location in the prior art teaches the limitation of “start symbol position;” in fact, selecting/determining the PUSCH with a start symbol location 1 among other PUSCHs having different start symbols, e.g., 0, 2, etc., as shown in S204 FIG. 2 of the prior art teaches the limitation of “wherein the first PUSCH is determined at least partially based on one or more of following: a first start symbol position of the first PUSCH” in the instant application; consequently, the cited art teaches the limitation of “wherein the first PUSCH is determined at least partially based on one or more of following: 
a first start symbol position of the first PUSCH; 
a time domain length of the first PUSCH; 
a number of symbols between the first start symbol position first PUSCH and a start symbol position of a physical uplink control channel (PUCCH); 
whether the first PUSCH being a grant-based PUSCH or a grant-free PUSCH; and 
whether the first PUSCH being a slot-based PUSCH” as well).  
Regarding claim 9, Li et al. further teach the apparatus, wherein the first PUSCH is a PUSCH with a first start symbol position among the at least two PUSCHs (paragraphs [0073] lines 1-6, [0074] lines 1-4; Examiner’s Note: the start symbol location in the prior art teaches the limitation of “start symbol position;” in fact, selecting a start symbol location 1 among other PUSCHs having different start symbols, e.g., 0, 2, etc., as shown in S204 FIG. 2 of the prior art teaches the limitation of “the first PUSCH is a PUSCH with a first start symbol position among the at least two PUSCHs” in the instant application), 
the processor is further configured to determine the first PUSCH according to the second PUSCH (paragraph [0003] lines 1-11; Examiner’s Note: identifying/determining an unlicensed PUSCH according to the licensed PUSCH in the prior art teaches the limitation of “determin the first PUSCH according to the second PUSCH” in the instant application).  
Regarding claim 10, Li et al. further teach the apparatus, wherein the processor is further configured to: determine a second PUSCH among the at least two PUSCHs, wherein the second PUSCH is a grant-based PUSCH (paragraph [0064] lines 1-30; Examiner’s Note: locating a PUSCH after an UL grant is received in the prior art teaches the limitation of “a second PUSCH is a grant-based PUSCH” in the instant application).  
Regarding claim 11, Li et al. further teach the apparatus, wherein the processor is further configured to determine the first PUSCH according to the second PUSCH (paragraph [0003] lines 1-11; Examiner’s Note: identifying/determining an unlicensed PUSCH according to the licensed PUSCH in the prior art teaches the limitation of “determine the first PUSCH according to the second PUSCH” in the instant application).  
Regarding claim 12, Li et al. teach the apparatus without explicitly teaching determining a physical uplink control channel (PUCCH) to transmit second UCI according to configuration information. 
Papasakellariou from the same or similar field of endeavor teach implementing fairness of the method, determining, by the terminal device, a physical uplink control channel (PUCCH) to transmit second UCI according to configuration information (paragraph [0073] lines 1-13; Examiner’s Note: the UE transmits UCI through a respective PUCCH in the prior art teaches the limitation of “determining, by the terminal device, a physical uplink control channel (PUCCH) to transmit second UCI according to configuration information” in the instant application), wherein the first UCI is as same as the second UCI, or, the second UCI is compressed to obtain the first UCI (paragraph [0073] lines 1-9; Examiner’s Note: UE transmits UCI through either a respective PUSCH or a PUCCH in the prior art teaches the limitation of “the first UCI is as same as the second UCI” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Papasakellariou in the system of Li et al. 
The motivation for determining a physical uplink control channel (PUCCH) to transmit second UCI according to configuration information, is to further enhance the mechanism for decoding a downlink control information (DCI) format that schedules a physical uplink shared channel (PUSCH) transmission and includes a field indicating whether or not data information is multiplexed in the PUSCH and for transmitting the PUSCH with or without data information depending on the indication by the field.  
Regarding claim 13, Li et al. teach the non-transitory computer readable medium, having program codes stored thereon for execution by a processor in a communication device (paragraph [0159] lines 1-4; Examiner’s Note: the terminal depicted in FIG. 18 of the prior art teaches the limitation of “communication device;” the storage medium in the terminal in the prior art teaches the limitation of “non-transitory computer readable medium” in the instant application) to implement operations of:
determining a first physical uplink shared channel (PUSCH) among at least two PUSCHs serving as selection objects (paragraphs [0003] lines 1-11, [0007] lines 1-13; Examiner’s Note: the terminal in the prior art teaches the limitation of “terminal device” in the instant application; unlicensed PUSCH (with selecting start symbol 1) and licensed PUSCH (with selecting start symbol 0) in the prior art teaches the limitation of “two PUSCHs;” in fact, the terminal selecting/determining an unlicensed PUSCH, e.g., a PUSCH transmission subframe start symbol 1 among other start symbols, in the prior art teaches the limitation of “determining, by a terminal device, a first physical uplink shared channel (PUSCH) among at least two PUSCHs serving as selection objects” in the instant application); and 
multiplexing first uplink control information (UCI) into the first PUSCH for transmission (paragraph [0111] lines 1-4; Examiner’s Note: multiplexing UCI on the PUSCH for transmission in the prior art teaches the limitation of “multiplexing, by the terminal device, first uplink control information (UCI) into the first PUSCH for transmission” in the instant application). 
Li et al. teach the method without explicitly teaching a PUSCH that overlaps with a PUCCH to be sent in terms of time. 
Papasakellariou from the same or similar field of endeavor teach implementing fairness of the method, wherein the at least two PUSCHs comprise a PUSCH that overlaps with a PUCCH to be sent in terms of time (paragraph [0185] lines 1-8; Examiner’s Note: the transmission from time-overlapped PUCCH and PUSCH depicted in FIG. 13 of the prior art teaches the limitation of “a PUSCH that overlaps with a PUCCH to be sent in terms of time” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Papasakellariou in the system of Li et al. 
The motivation for implementing a PUSCH that overlaps with a PUCCH to be sent in terms of time, is to further enhance the mechanism for decoding a downlink control information (DCI) format that schedules a physical uplink shared channel (PUSCH) transmission and includes a field indicating whether or not data information is multiplexed in the PUSCH and for transmitting the PUSCH with or without data information depending on the indication by the field.  
Regarding claim 14, Li et al. further teach the non-transitory computer readable medium, wherein the processor is configured to further run the program codes to determine a second PUSCH among the at least two PUSCHs, wherein the second PUSCH is a grant-based PUSCH (paragraph [0064] lines 1-30; Examiner’s Note: locating a PUSCH after an UL grant is received in the prior art teaches the limitation of “second PUSCH is a grant-based PUSCH” in the instant application), 
wherein the first PUSCH is determined at least partially based on one or more of following: 
a first start symbol position of the first PUSCH; 
a time domain length of the first PUSCH; 
a number of symbols between the first start symbol position first PUSCH and a start symbol position of a physical uplink control channel (PUCCH); 
whether the first PUSCH being a grant-based PUSCH or a grant-free PUSCH; and 
whether the first PUSCH being a slot-based PUSCH (paragraphs [0073] lines 1-6, [0074] lines 1-4; Examiner’s Note: the start symbol location in the prior art teaches the limitation of “start symbol position;” in fact, selecting/determining the PUSCH with a start symbol location 1 among other PUSCHs having different start symbols, e.g., 0, 2, etc., as shown in S204 FIG. 2 of the prior art teaches the limitation of “wherein the first PUSCH is determined at least partially based on one or more of following: a first start symbol position of the first PUSCH” in the instant application; consequently, the cited art teaches the limitation of “wherein the first PUSCH is determined at least partially based on one or more of following: 
a first start symbol position of the first PUSCH; 
a time domain length of the first PUSCH; 
a number of symbols between the first start symbol position first PUSCH and a start symbol position of a physical uplink control channel (PUCCH); 
whether the first PUSCH being a grant-based PUSCH or a grant-free PUSCH; and 
whether the first PUSCH being a slot-based PUSCH” as well).  
Regarding claim 15, Li et al. further teach the non-transitory computer readable medium, wherein the first PUSCH is a PUSCH with a first start symbol position among the at least two PUSCHs, when determining the first PUSCH among the at least two PUSCHs (paragraphs [0073] lines 1-6, [0074] lines 1-4; Examiner’s Note: the start symbol location in the prior art teaches the limitation of “start symbol position;” in fact, selecting a start symbol location 1 among other PUSCHs having different start symbols, e.g., 0, 2, etc., as shown in S204 FIG. 2 of the prior art teaches the limitation of “the first PUSCH is a PUSCH with a first start symbol position among the at least two PUSCHs” in the instant application), 
the processor is configured to run the program codes to determine the first PUSCH according to the second PUSCH (paragraph [0003] lines 1-11; Examiner’s Note: identifying/determining an unlicensed PUSCH according to the licensed PUSCH in the prior art teaches the limitation of “determine the first PUSCH according to the second PUSCH” in the instant application).  
Regarding claim 16, Li et al. further teach the non-transitory computer readable medium, wherein the processor is configured to further run the program codes to determine a second PUSCH among the at least two PUSCHs, wherein the second PUSCH is a grant-based PUSCH (paragraph [0064] lines 1-30; Examiner’s Note: locating a PUSCH after an UL grant is received in the prior art teaches the limitation of “second PUSCH is a grant-based PUSCH” in the instant application).  
Regarding claim 17, Li et al. further teach the non-transitory computer readable medium, wherein when determining the first PUSCH among the at least two PUSCHs, the processor is configured to run the program codes to determine the first PUSCH according to the second PUSCH (paragraph [0003] lines 1-11; Examiner’s Note: identifying/determining an unlicensed PUSCH according to the licensed PUSCH in the prior art teaches the limitation of “determine the first PUSCH according to the second PUSCH” in the instant application).  
Regarding claim 18, Li et al. teach the non-transitory computer readable medium without explicitly teaching determining a physical uplink control channel (PUCCH) to transmit second UCI according to configuration information. 
Papasakellariou from the same or similar field of endeavor teach implementing fairness of the method, wherein the processor is configured to further run the program codes to determine a physical uplink control channel (PUCCH) to transmit second UCI according to configuration information (paragraph [0073] lines 1-13; Examiner’s Note: the UE transmits UCI through a respective PUCCH in the prior art teaches the limitation of “determine a physical uplink control channel (PUCCH) to transmit second UCI according to configuration information” in the instant application), wherein the first UCI is as same as the second UCI, or, the second UCI is compressed to obtain the first UCI (paragraph [0073] lines 1-9; Examiner’s Note: UE transmits UCI through either a respective PUSCH or a PUCCH in the prior art teaches the limitation of “the first UCI is as same as the second UCI” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Papasakellariou in the system of Li et al. 
The motivation for determining a physical uplink control channel (PUCCH) to transmit second UCI according to configuration information, is to further enhance the mechanism for decoding a downlink control information (DCI) format that schedules a physical uplink shared channel (PUSCH) transmission and includes a field indicating whether or not data information is multiplexed in the PUSCH and for transmitting the PUSCH with or without data information depending on the indication by the field.  
Conclusion
26.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Lysejko et al. (US 2008/0198793) is generally directed to various aspects of the beam switching logic used to determine, having regard to the synchronisation signal, switch times at which the point to multipoint device switches from one set of beams to another set of beams, the switch times being the same for all point to multipoint devices in the wireless network, wherein an antenna array is controlled by the beam switching logic to produce at any point in time one of the sets of beams for transmitting data forming the communication to the telecommunications units, and the use of such sets of beams has been found to lower the average co-channel interference observed within the wireless network; 
Miao et al. (US 2017/0093506) is cited to show the method of configuring the calibrating circuitry to transmit, using different frequency domains, a plurality of calibration reference signals, and to send information from a first node to a second node, wherein the first node comprised in a first layer and the second node comprised in a second layer of a layered network, receiving at the first node channel information from the second node, and using the channel information for antenna calibration at the first node.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WEI ZHAO/           Primary Examiner
Art Unit 2473